         Case 2:20-cv-01607-JAM-CKD Document 1 Filed 08/12/20 Page 1 of 13
     KAZEROUNI LAW GROUP, APC
1    Yana A. Hart, Esq. (SBN: 306499)
2    yana@kazlg.com
     Abbas Kazerounian, Esq. (SBN: 249203)
3    ak@kazlg.com
4    2221 Camino Del Rio South, Suite 101
     San Diego, CA 92108
5    Telephone: (619) 233-7770
6    Facsimile: (619) 297-1022
7    Attorneys for Plaintiff
8    Donna Andeola
9
10                       UNITED STATES DISTRICT COURT
11                      EASTERN DISTRICT OF CALIFORNIA
12
       DONNA ANDEOLA, individually             Case No.:
13     and on behalf of all others similarly
14     situated,                               CLASS ACTION

15                   Plaintiff,                COMPLAINT FOR DAMAGES
16                                             AND INJUNCTIVE RELIEF
       v.                                      PURSUANT TO THE
17                                             TELEPHONE CONSUMER
18     CLASSIFIED ADVERTISING                  PROTECTION ACT, 47 U.S.C. §
       VENTURES d/b/a SELLER                   227 ET SEQ.
19     NETWORKS,
20                                             Jury Trial Demanded
                     Defendant.
21
22
23
24
25
26
27
28

     CLASS ACTION COMPLAINT                                                  PAGE 1
          Case 2:20-cv-01607-JAM-CKD Document 1 Filed 08/12/20 Page 2 of 13

1                                     INTRODUCTION

2    1.    Donna Andeola (“Plaintiff”), brings this action for damages, injunctive relief,

3          and any other available legal or equitable remedies, resulting from the illegal

4          actions of Classified Advertising Ventures d/b/a             Seller Networks

5          (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff

6          on Plaintiff’s cellular telephone, in violation of the Telephone Consumer

7          Protection Act, 47 U.S.C. § 227, et seq., (“TCPA”), thereby invading

8          Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to

9          his own acts and experiences and, as to all other matters, upon information and

10         belief, including investigation conducted by Plaintiff’s attorneys.

11   2.    The TCPA was designed to prevent calls and messages like the ones described

12         within this complaint and to protect the privacy of citizens like Plaintiff.

13         “Voluminous consumer complaints about abuses of telephone technology—

14         for example, computerized calls dispatched to private homes—prompted

15         Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,

16         744 (2012).

17   3.    In enacting the TCPA, Congress intended to give consumers a choice as to

18         how creditors and telemarketers may call them, and made specific findings that

19         “[t]echnologies that might allow consumers to avoid receiving such calls that

20         are not universally available, are costly, are unlikely to be enforced, or place

21         an inordinate burden on the consumer.” TCPA, Pub.L. No. 102-243, § 11.

22         Toward this end, Congress found that:

23                       Banning such automated or prerecorded telephone calls to
24                       the home, except when the receiving party consents to
                         receiving the call or when such calls are necessary in an
25                       emergency situation affecting the health and safety of the
26                       consumer, is the only effective means of protecting
                         telephone consumers from this nuisance and privacy
27                       invasion.
28

     CLASS ACTION COMPLAINT                                                         PAGE 2
          Case 2:20-cv-01607-JAM-CKD Document 1 Filed 08/12/20 Page 3 of 13

1          Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012
2          WL 3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on

3          TCPA’s purpose).

4    4.    Congress also specifically found that “the evidence presented to the Congress

5          indicates that automated or prerecorded calls are a nuisance and an invasion of

6          privacy, regardless of the type of call […].” Id. at §§ 12-13. See also, Mims,

7          132 S. Ct. at 744.

8    5.    As Judge Easterbrook of the Seventh Circuit explained in a TCPA case

9          regarding calls similar to this one:

10                     The Telephone Consumer Protection Act […] is well known
                       for its provisions limiting junk-fax transmissions. A less
11
                       litigated part of the Act curtails the use of automated dialers
12                     and prerecorded messages to cell phones, whose subscribers
                       often are billed by the minute as soon as the call is answered
13
                       – and routing a call to voicemail counts as answering the
14                     call. An automated call to a landline phone can be an
                       annoyance; an automated call to a cell phone adds expense
15
                       to annoyance.
16
           Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
17
     6.    Plaintiff brings this case as a class action seeking damages for herself and all
18
           others similarly situated.
19
                                 JURISDICTION & VENUE
20
     7.    This Court has federal question jurisdiction because this case arises out of
21
           violation of federal law: TCPA, 47 U.S.C. § 227 et seq.
22
     8.    Because Defendant conducts business within the State of California, personal
23
           jurisdiction is established. In addition, Defendant intentionally and voluntarily
24
           directed its phone calls at Plaintiff, a California resident, and this action arises
25
           from this contact with the forum.
26
     9.    Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons (i)
27
           Plaintiff resides in the County of San Joaquin, State of California, which is
28

     CLASS ACTION COMPLAINT                                                            PAGE 3
           Case 2:20-cv-01607-JAM-CKD Document 1 Filed 08/12/20 Page 4 of 13

1           within this judicial district; (ii) the conduct complained herein occurred within
2           this judicial district; and (iii) Defendant conducted business within this judicial
3           district at all times relevant.
4                                 PARTIES & DEFINITIONS
5    10.    Plaintiff is, and at all times mentioned herein was, a natural person residing in
6           the County of San Joaquin, in the State of California.
7    11.    Defendant is, and at all times mentioned herein, was a Nevada limited liability
8           corporation headquartered in Las Vegas, NV. Defendant is authorized to and
9           regularly conducts business within the State of California.
10   12.    Defendant is, and at all times mentioned herein was, a “person” as defined by
11          47 U.S.C. §153 (39).
12                                            FACTS
13   13.    Plaintiff is, and has been at all times relevant to this action, the regular and sole
14          user of her cellular telephone number—(209) 561-XXXX.
15   14.    Plaintiff wanted to sell her vehicle on craigslist directly to the end consumer.
16   15.    Shortly after placing her ad, she began receiving unwanted unsolicited
17          marketing calls from Defendant advertising its marketing programs to
18          Plaintiff.
19   16.    Plaintiff is not a customer of Defendant, nor has Plaintiff ever done business
20          with Defendant. Plaintiff never sought Defendant’s business, and did not
21          authorize any pre-recorded or automated robotic calls to her cellular number.
22   17.    Nonetheless, on or about December 13, 2019, at approximately 9:54AM and
23          at approximately 1:17PM, Defendant made two unsolicited calls to Plaintiff’s
24          cellular telephone number from the number 415-463-3076. During the first
25          call, Defendant attempted to solicit Plaintiff’s business.
26   18.    The call on December 13, 2019 was a prerecorded message in which
27          Defendant advertised its business and sought to provide assistance in
28          advertising to help sell vehicles. Plaintiff, annoyed with the marketing calls,

     CLASS ACTION COMPLAINT                                                              PAGE 4
           Case 2:20-cv-01607-JAM-CKD Document 1 Filed 08/12/20 Page 5 of 13

1           waited to hear for the instructions on how to opt out from the annoying
2           marketing calls, and instead of instructions on the opt out, after the pre-
3           recorded message ended, Plaintiff was automatically connected to a
4           representative who began to solicit Plaintiff’s business (i.e. advertising of
5           Defendant’s program).
6    19.    Plaintiff, frustrated with the unsolicited call, stated that she was not interested
7           and asked to cease the calls.
8    20.    On or about December 26, 2019, at approximately 9:23AM, Defendant made
9           yet another unsolicited marketing call to Plaintiff’s cellular telephone number
10          from the number 415-463-3076. A true and correct copy of the December 13
11          and December 26 calls placed by Defendant is reproduced below:
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CLASS ACTION COMPLAINT                                                             PAGE 5
           Case 2:20-cv-01607-JAM-CKD Document 1 Filed 08/12/20 Page 6 of 13

1
2    21.    On or about December 14, 2019, at approximately 10:16AM, 10:17AM and
3           again at approximately 10:18AM, Defendant made three unsolicited marketing
4           calls to Plaintiff’s cellular telephone number from the number 702-707-6579.
5           A true and correct copy of the marketing calls placed by Defendant on
6           December 14 is reproduced below:
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     22.    Defendant initiated multiple telephonic communications to Plaintiff’s cellular
26
            telephone. Plaintiff found these communications excessive, inconvenient,
27
28

     CLASS ACTION COMPLAINT                                                        PAGE 6
           Case 2:20-cv-01607-JAM-CKD Document 1 Filed 08/12/20 Page 7 of 13

1           harassing, placed in complete disregard of Plaintiff’s privacy and requested to
2           cease all of the autodialed communications with Plaintiff.
3    23.    Plaintiff did not give Defendant prior express written consent to make calls to
4           her cellular telephone number by using an automatic telephone dialing system
5           or prerecorded voice. In fact, Plaintiff even expressly asked Defendant to stop
6           calling her.
7    24.    Upon information and belief, Defendant has a policy and regular practice of
8           placing calls to consumers using a pre-recorded or automated voice or an
9           ATDS.
10   25.    The TCPA clearly prohibits making non-emergency calls “using any [ATDS]
11          or an artificial or prerecorded voice . . . to any telephone number assigned to a
12          . . . cellular telephone service . . ..” 47 U.S.C. § 227(b)(1)(A). The statute
13          provides for $500.00 in statutory damages for each negligent violation, id. §
14          227(b)(3)(B). However, if the court finds that the defendant “willfully or
15          knowingly” violated the TCPA, it can award up to $1,500 in statutory
16          damages. Id.
17   26.    The telephone number Defendant called was assigned to a cellular telephone
18          service for which Plaintiff incurred a charge for incoming calls pursuant to 47
19          U.S.C. § 227 (b)(1).
20   27.    Plaintiff is informed and believes and here upon alleges, that this call was made
21          by Defendant or Defendant’s agent, with Defendant’s permission, knowledge,
22          control and for Defendant’s benefit.
23   28.    Moreover, Plaintiff is informed and believes and here upon alleges, that
24          Defendant or Defendant’s agent, with Defendant’s permission, knowledge,
25          control and for the Defendant’s benefit, “willfully or knowingly” utilized a
26          prerecorded voice in conjunction with its ATDS in violation of well-
27          established federal law prohibiting such conduct.
28

     CLASS ACTION COMPLAINT                                                           PAGE 7
           Case 2:20-cv-01607-JAM-CKD Document 1 Filed 08/12/20 Page 8 of 13

1    29.    As a result thereof, Plaintiff has been damaged as set forth in the Prayer for
2           Relief herein.
3    30.    Plaintiff seeks statutory damages and injunctive relief under 47 U.S.C §
4           227(b)(3).
5                                CLASS ACTION ALLEGATIONS
6    31.    Plaintiff brings this action on behalf of herself and on behalf of all others
7           similarly situated (“the Class”).
8    32.    Plaintiff represents, and is a member of, the Class, consisting of:
9
                   All persons within the United States who received any call
10                 from Defendant or its agent/s and/or employee/s to said
                   person’s cellular telephone made through the use of any
11
                   automatic telephone dialing system or prerecorded voice
12                 within the four years prior to the filing of this Complaint.
13
     33.    Defendant and their employees or agents are excluded from the Class. Plaintiff
14
            does not know the number of members in the Class but believes the Class
15
            members number is in the thousands, if not more. Thus, this matter should be
16
            certified as a Class action to assist in the expeditious litigation of this matter.
17
     34.    Plaintiff and members of the Class were harmed by the acts of Defendant in at
18
            least the following ways: Defendant illegally contacted Plaintiff and the Class
19
            members via their cellular telephones thereby causing Plaintiff and the Class
20
            members to incur certain cellular telephone charges or reduce cellular
21
            telephone time for which Plaintiff and the Class members previously paid, by
22
            having to retrieve or administer messages left by Defendant or its agents,
23
            during those illegal calls, and invading the privacy of said Plaintiff and the
24
            Class members. Plaintiff and the Class members were damaged thereby.
25
     35.    This suit seeks only damages and injunctive relief for recovery of economic
26
            injury on behalf of the Class and it expressly is not intended to request any
27
            recovery for personal injury and claims related thereto. Plaintiff reserves the
28

     CLASS ACTION COMPLAINT                                                              PAGE 8
           Case 2:20-cv-01607-JAM-CKD Document 1 Filed 08/12/20 Page 9 of 13

1           right to expand the Class definition to seek recovery on behalf of additional
2           persons as warranted as facts are learned in further investigation and discovery.
3    36.    Numerosity. The joinder of the Class members is impractical and the
4           disposition of their claims in the Class action will provide substantial benefits
5           both to the parties and to the Court. The Class can be identified through
6           Defendant’s records and/or Defendant’s agent’s records.
7    37.    Existence and Predominance of Common Questions of Law and Fact.
8           There is a well-defined community of interest in the questions of law and fact
9           involved affecting the parties to be represented. The questions of law and fact
10          to the Class predominate over questions which may affect individual Class
11          members, including the following:
12                     i. Whether, within the four years prior to the filing of the
13                        Complaint, Defendant made any call(s) (other than a call made
14                        for emergency purposes or made with the prior express consent
15                        of the called party) to the Class members using any ATDS or an
16                        artificial or prerecorded voice to any telephone number assigned
17                        to a cellular telephone service;
18                    ii. Whether Defendant’s conduct was knowing and/or willful;
19                   iii. Whether Plaintiff and the Class members were damaged thereby,
20                        and the extent of damages for such violation(s); and
21                    iv. Whether Defendant should be enjoined from engaging in such
22                        conduct in the future.
23   38.    Typicality. As a person who received calls from Defendant in which
24          Defendant used an ATDS and an automated and prerecorded voice, without
25          Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of
26          the Class. Plaintiff will fairly and adequately represent and protect the interests
27          of the Class in that Plaintiff has no interests antagonistic to any member of the
28          Class.

     CLASS ACTION COMPLAINT                                                             PAGE 9
           Case 2:20-cv-01607-JAM-CKD Document 1 Filed 08/12/20 Page 10 of 13

1    39.    Plaintiff and the members of the Class have all suffered irreparable harm as a
2           result of the Defendant’s unlawful and wrongful conduct. Absent a class
3           action, the Class will continue to face the potential for irreparable harm. In
4           addition, these violations of law will be allowed to proceed without remedy
5           and Defendant will likely continue such illegal conduct. The size of Class
6           member’s individual claims causes, few, if any, Class members to be able to
7           afford to seek legal redress for the wrongs complained of herein.
8    40.    Adequacy of Representation. Plaintiff will fairly and adequately represent
9           and protect the interests of the members of the Class in that Plaintiff has no
10          interest antagonistic to any Class member. Further, Plaintiff has retained
11          counsel experienced in handling class action claims and claims involving
12          violations of the Telephone Consumer Protection Act.
13   41.    Superiority. A class action is a superior method for the fair and efficient
14          adjudication of this controversy. Class-wide damages are essential to induce
15          Defendant to comply with federal law. The interest of Class members in
16          individually controlling the prosecution of separate claims against Defendant
17          is small because the maximum statutory damages in an individual action for
18          violation of privacy are minimal. Management of these claims is likely to
19          present significantly fewer difficulties than those that would be presented in
20          numerous individual claims.
21   42.    Defendant has acted on grounds generally applicable to the Class, thereby
22          making appropriate final injunctive relief and corresponding declaratory relief
23          with respect to the Class as a whole.
24                                 FIRST CAUSE OF ACTION:
25            NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
26                        PROTECTION ACT 47 U.S.C. § 227 ET SEQ.
27   43.    Plaintiff incorporates by reference all of the above paragraphs of this
28          Complaint as though fully stated herein.

     CLASS ACTION COMPLAINT                                                        PAGE 10
           Case 2:20-cv-01607-JAM-CKD Document 1 Filed 08/12/20 Page 11 of 13

1    44.    The foregoing acts and omissions of Defendant constitute multiple negligent
2           violations of the TCPA, including but not limited to each and every one of the
3           above-cited provisions of 47 U.S.C. § 227 et seq.
4    45.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
5           Plaintiff and the Class are entitled to an award of $500.00 in statutory damages,
6           for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
7    46.    Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
8           such conduct in the future.
9                                 SECOND CAUSE OF ACTION:
10                  KNOWING AND/OR WILLFUL VIOLATIONS OF THE
11                                           TELEPHONE
12                CONSUMER PROTECTION ACT 47 U.S.C. § 227 ET SEQ.
13   47.    Plaintiff incorporates by reference all of the above paragraphs of this
14          Complaint as though fully stated herein.
15   48.    The foregoing acts and omissions of Defendant constitute multiple knowing
16          and/or willful violations of the TCPA, including but not limited to each and
17          every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
18   49.    As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
19          227 et seq., Plaintiff and each member of the Class is entitled to treble
20          damages, as provided by statute, up to $1,500.00, for each and every violation,
21          pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
22   50.    Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
23          such conduct in the future.
24                                     PRAYER FOR RELIEF
25   51.    Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and each
26          Class member the following relief against Defendant:
27              • Certify the Class as requested herein;
28              • Appoint Plaintiff to serve as the Class Representative in this matter;

     CLASS ACTION COMPLAINT                                                           PAGE 11
          Case 2:20-cv-01607-JAM-CKD Document 1 Filed 08/12/20 Page 12 of 13

1              • Appoint Plaintiff’s Counsel as Class Counsel in this matter; and
2              • Any such further relief as may be just and proper.
3          In addition, Plaintiff and the Class pray for further judgment as follows against
4    each Defendant:
5                                  FIRST CAUSE OF ACTION
6                             FOR NEGLIGENT VIOLATION OF
7                             THE TCPA, 47 U.S.C. § 227 ET SEQ.
8              • As a result of Defendant’s negligent violations of 47 U.S.C. §
9                 227(b)(1), Plaintiff seeks for herself and each Class member $500.00
10                in statutory damages, for each and every violation, pursuant to 47
11                U.S.C. § 227(b)(3)(B).
12             • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
13                conduct in the future.
14             • Any other relief the Court may deem just and proper.
15                                SECOND CAUSE OF ACTION
16                   FOR KNOWING AND/OR WILLFUL VIOLATION
17                          OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
18             • As a result of Defendant’s willful and/or knowing violations of 47
19                U.S.C. § 227(b)(1), Plaintiff seeks for herself and each Class member
20                treble damages, as provided by statute, up to $1,500.00 for each and
21                every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
22                227(b)(3)(C).
23             • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
24                conduct in the future.
25             • Any other relief the Court may deem just and proper.
26
27   //
28   //

     CLASS ACTION COMPLAINT                                                         PAGE 12
           Case 2:20-cv-01607-JAM-CKD Document 1 Filed 08/12/20 Page 13 of 13

1                                         TRIAL BY JURY
2    52.    Pursuant to the Seventh Amendment to the Constitution of the United States
3           of America, Plaintiff is entitled to, and demands, a trial by jury.
4
5
6                                                           Respectfully submitted,
7
8    Date: August 11, 2020                           KAZEROUNI LAW GROUP, APC
9
10                                                   By: s/ Yana A. Hart
                                                           Yana A. Hart, Esq.
11
                                                           Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CLASS ACTION COMPLAINT                                                           PAGE 13
